DETAILED ACTION


Remarks

1.	Pending claims for reconsideration are 1-20. Claims 1-2, 8, 11, 14-17, and 20 have been amended.

Response to Arguments

2.	Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. 

In the remarks, applicant argues in substance:
	
a.        That-  both Dixon ’620 and Patel ’0165 fail to disclose, teach, or suggest any 
features for “in response to determining the initial reputation, prompting a user of the client device to respond to at least one generated question corresponding to the requested web resource” and “based in part on at least one response to the at least one generated question received from the user, to generate an updated reputation associated with the requested web resource”, as recited in amended claim 1.

In response to applicant’s argument- Applicant’s specification discloses on page 24 the following:
“the generated queries are in the form of questions, which may include questions pertaining to, for example, the source of a web address hyperlink, the true domain that will be connected to if a requested web page is opened, whether or not the web address associated with the requested web resource uses a secured connection 5 (HTTPS), the geographic location of the web server hosting the requested web resource, and the like. In certain embodiments, the system 150 may have access to, or may store (in a memory, such as the storage/memory 154) one or more query template, which are sorted and stored according to one or more characteristic or feature, such as type of identified anomaly and level of risk. In response to a 10 command to dynamically generate the one or more query, the query generating module 160 may, for example, retrieve a suitable template (or templates) according to the identified anomaly and level of risk, and fill in the appropriate information in the template with information corresponding to the particular requested web resource.”

    PNG
    media_image1.png
    325
    428
    media_image1.png
    Greyscale
	 The term ‘questions’ in applicant’s specification defines queries which are also defined as pertaining to the source of a web address hyperlink, the true domain that will be connected to if a requested web page is opened, whether or not the web address associated with the requested web resource uses a secured connection, the geographic location of the web server hosting the requested web resource, and the like. Dixon teaches that a user may install a reputation service host 112. In Col.21/lines 21-35 discloses a testing/querying process which comprises crawling the Web in search of executable content; automatically installing the content on a machine by using a heuristic to answer installed wizard questions; exercising the installed executable applications and the system on which the executable applications are installed to stimulate the adware into activating. Dixon additionally discloses in Col.2/lines 24-34 that several objects and features of the systems include the provision of a Web reputation service; the provision of a real time database query interface for lookup up the reputation of Web content, such as a Web site, an executable application, a script, a Web form, and so forth; the caching of the results of this real time database locally on client computers to improve performance; the provision of a data base containing the reputation; the provision of various Web content analysis facilities for 
    PNG
    media_image2.png
    621
    479
    media_image2.png
    Greyscale
determining the reputation of Web content; and the provision of applications of the Web reputation service.   Dixon further teaches in Col.26/lines 22-23 that The user clicks on the ads, only to Suddenly be prompted with more questions about ActiveX controls.
Fig.14 illustrates a transaction alert 1400 produced by a warning/alert facility 114 for adware sites. The transaction alert may be produced, for example, in connection with an interaction that carries a poor reputation or in connection with a source that contains a poor reputation.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 7,822,620 B2 to Dixon et al(hereafter referenced as Dixon), in view of  Pub.No.: US 2014/0130165 A1 to PATEL et al(hereafter referenced as PATEL).
Regarding claim 1,  Dixon discloses “a method, comprising: receiving, from a web client of a client device (i.e. receiving from a client device 102 to a reputation server 110 [Fig.3]) , “a request, addressed to a web server”(webserver 104) ,” to retrieve a requested web resource hosted by the web server; determining an initial reputation associated with the requested web resource”(web server 104 and may comprise a computer program that may perform a web content analysis function Such as, without limitation, a link structure analysis; a white list comparison; a black list comparison; a heuristic; an automatic test [Col.19/lines 34-38]); “in response to determining the initial reputation, prompting a user of the client device to respond to at least one generated question corresponding to the requested web resource”(real-time database query for lookup of reputation of web content [Col.2/lines 25-34], web content may also be determined through automated testing which automatically installing the content on a machine by using a heuristic to answer installed wizard questions [Col.21/lines 20-26]) ; “and updating the initial reputation associated with the requested web resource” (provision of real time database query for lookup of content [Col.2/lines 25-27]).
Dixon does not explicitly disclose “based in part on at least one response to the at least one generated question received from the user, to generate an updated reputation associated with the requested web resource”
However, PATEL in an analogous art discloses “based in part on at least one response(determine via user behavior PATEL[Fig.2/item 202]) to the at least one generated question received from the user”(transmit generated user query to database PATEL[Fig.2/item 404]), “to generate an updated reputation associated with the requested web resource”(prepare set of web resource for query PATEL[Fig.2/item 204]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dixon’s website reputations and assessment’s with PATEL’s verification of a web resource in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Dixon discloses processing website reputations between the client, PATEL teaches protecting monitoring and verification of the website reputations between the client, and both are from the same field of endeavor. 
Regarding claim 2 in view of claim 1, the references combined disclose “further comprising generating the at least one generated question in response to determining the initial reputation” (prepare set of web resource for query PATEL[Fig.2/item 204]).
Regarding claim 3 in view of claim 1, the references combined disclose “wherein determining the initial reputation includes checking for the presence of at least one of a web address or a domain associated with the requested web resource in one or more obtained list containing at least one of web addresses or domains” (each selection may represent a category for a current Web site, page, or content Dixon[Col.27/lines 32-33]).
	Regarding claim 4 in view of claim 1, the references combined disclose “wherein determining the initial reputation includes assigning a numerical reputation score to the requested web resource that quantifies an amount of risk associated with the requested web resource”(an equation may, for example, calculate a reputation score based on values of individual elements of reputation 112 Dixon[Col.12/lines 28-30]).
Regarding claim 5 in view of claim 1, the references combined disclose “wherein determining the initial reputation includes analyzing at least one of: at least one string character or feature of a web address that identifies the requested web resource” (an equation may, for example, calculate a reputation score based on values of individual elements of reputation 112 Dixon[Col.12/lines 28-30]), “at least one string character or feature of a domain associated with the requested web resource, at least one input field of the requested web resource, at least one string character or feature of the requested web resource, or entropy of words or characters in a domain associated with the requested web resource.” (HTML attributes that may appear on the original clone web site homepage may be compared to the top HTML attributes on the candidate clone website, attributes may be “x=y strings which may lie inside an HTML definition Dixon[Col.24/lines 38-41]).
Regarding claim 6 in view of claim 1, the references combined disclose “wherein determining the initial reputation includes identifying at least one anomaly associated with the requested web resource” (a first component configured to monitor a user's requests for web resources 108a-c from a user's system and to collect statistics about a user's browsing behavior; and a second component configured to query the server 105 and associated database 106, based on the collected statistics PATEL[par.0068]).
Regarding claim 7 in view of claim 6, the references combined disclose “wherein the generated at least one question is generated according to at least one of the least one anomaly or the initial reputation” (transmit generated user query to database PATEL[Fig.2/item 404]),
Regarding claim 8 in view of claim 1, the references combined disclose “wherein the at least one generated question includes a plurality of questions” (The proxy application may be in communication with the Web reputation service server 110 which includes a plurality of queries via database query interface [Col.18/lines 54-62]), “the method further comprising: receiving a response to each question of the plurality of questions” (determine via user behavior from received response PATEL[Fig.2/item 202]); “and aggregating the received responses”(determine a set of web resources PATEL[Fig.2/item 204]) , “and wherein updating the reputation includes modifying the initial reputation based in part on the aggregated responses”(query database PATEL[Fig.2/item 206] and transmit PATEL [Fig.2/item210]).
Regarding claim 9 in view of claim 1, the references combined disclose “wherein the initial reputation is represented by an initial reputation score” (an equation may, for example, calculate a reputation score based on values of individual elements of reputation 112 Dixon[Col.12/lines 28-30]), “the method further comprising: sending the request to retrieve the requested web resource if the initial reputation score satisfies a first threshold criterion” (whitelist is created from the satisfied threshold Dixon[Col.20/lines 62-64]) ; “and blocking the request to retrieve the requested web resource if the initial reputation score satisfies a second threshold criterion” (blacklist is created from the satisfied threshold Dixon[Col.19/lines 35-39])
Regarding claim 10 in view of claim 1, the references combined disclose “wherein the updated reputation is represented by an updated reputation score” (an equation may, for example, calculate a reputation score based on values of individual elements of reputation 112 Dixon[Col.12/lines 28-30]), “the method further comprising: blocking the request to retrieve the requested web resource and adding at least one of a web address or a domain associated with the requested web resource to a black list if the updated reputation score satisfies a first threshold criterion” (blacklist is created from the satisfied threshold Dixon[Col.19/lines 35-39]); “and sending the request to retrieve the requested web resource if the updated reputation score dissatisfies the first threshold criterion” (whitelist is created from the satisfied threshold Dixon[Col.20/lines 62-64])
Regarding claim 11 in view of claim 1, the references combined disclose “ further comprising: receiving, from a web client of a second client device (The interactive reputation platform 100 may include a number of client devices 102 that interact with server applications 104 Dixon[Col.7/lines 38-40]) , “a request, addressed to the web server, to retrieve the requested web resource hosted by the web server”(monitor web resource request PATEL[Fig.2/item 200]) ; “prompting a user of the second client device (client computer device  PATEL [Fig.1/item102]) to respond to a second at least one generated question corresponding to the requested web resource (receive data at device PATEL[Fig.3/item 312]) ; “and updating the initial reputation associated with the requested web resource, based in part on: at least one response to the at least one generated question received from the user of the user computer”(take action based on data received PATEL[Fig.3/item 314]), and at least one response to the second at least one generated question received from the user of the second user computer, to generate the updated reputation associated with the requested web resource. (i.e. take action from data received via query information PATEL[Fig.3/item 314])
Regarding claim 12 in view of claim 1, the references combined disclose “further comprising notifying a user of the client device of the updated reputation associated with the requested web resource” (The reputation service host 112 may provide warnings, cautions, alerts, indications of acceptable reputation, indications of poor reputations, indications of reputations, indications of types of expected behaviors, and the like 118. Dixon[Col.8/lines 1-5]).
Regarding claim 13 in view of claim 1, the references combined disclose “wherein the request to retrieve the web resource includes a request to open a web page”(Open webpage Dixon[Fig.9]).
Regarding claim 14, Dixon discloses “a method, comprising: receiving, from a web client of a client device (i.e. receiving from a client device 102 to a reputation server 110 [Fig.3]), a request, addressed to a web server (webserver 104), to retrieve a requested web resource hosted by the web server; obtaining an initial reputation score associated with the requested web resource” (web server 104 and may comprise a computer program that may perform a web content analysis function Such as, without limitation, a link structure analysis; a white list comparison; a black list comparison; a heuristic; an automatic test [Col.19/lines 34-38]); “and if the initial reputation score satisfies at least one threshold criterion (whitelist is created from the satisfied threshold Dixon[Col.20/lines 62-64]): generating at least one generated question corresponding to the requested web resource, prompting a user of the client device to respond to the at least one generated question” (i.e. from the satisfied threshold, a whitelist is created Dixon[Col.20/lines 62-64]). and updating the initial reputation score, based in part on at least one response to the at least one generated question received from the user. (i.e. from the satisfied threshold, a whitelist is created Dixon[Col.20/lines 62-64])
Dixon does not explicitly disclose “to generate an updated reputation score indicative of an updated reputation associated with the requested web resource.” 
However, PATEL in an analogous art discloses “to generate an updated reputation score indicative of an updated reputation associated with the requested web resource” (the reputation server 110 may provide services, content, applications, updates, and the like to clients 102 PATEL[Col.9/lines 26-28]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dixon’s website reputations and assessment’s with PATEL’s verification of a web resource in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Dixon discloses processing website reputations between the client, PATEL teaches protecting monitoring and verification of the website reputations between the client, and both are from the same field of endeavor. 
Regarding claim 15 in view of claim 14, the references combined disclose “wherein obtaining the initial reputation score includes identifying at least one anomaly associated with the requested web resource, and wherein the generated at least one question is generated according to at least one of the initial reputation score or the at least one anomaly” (a first component configured to monitor a user's requests for web resources 108a-c from a user's system and to collect statistics about a user's browsing behavior; and a second component configured to query the server 105 and associated database 106, based on the collected statistics PATEL[par.0068]).
Regarding claim 16 in view of claim 14, the references combined disclose “further comprising: receiving, from a web client of a second client device” (The interactive reputation platform 100 may include a number of client devices 102 that interact with server applications 104 Dixon[Col.7/lines 38-40]), “a request, addressed to the web server” (monitor web resource request PATEL[Fig.2/item 200], “to retrieve the requested web resource hosted by the web server” (monitor web resource request PATEL[Fig.2/item 200]; “prompting a user of the second (client computer device  PATEL [Fig.1/item102]) client device to respond to a second at least one generated question corresponding to the requested web resource” (receive data at device PATEL[Fig.3/item 312]); “and updating the initial reputation score, based in part on: at least one response to the at least one generated question received from the user of the user computer” (take action based on data received PATEL[Fig.3/item 314]), “and at least one response to the second at least one generated question received from the user of the second user computer, to generate the updated reputation score” (i.e. take action from data received via query information PATEL[Fig.3/item 314])
Regarding claim 17 in view of claim 14, the references combined disclose “wherein the at least one generated question includes a plurality of questions” (The proxy application may be in communication with the Web reputation service server 110 which includes a plurality of queries via database query interface [Col.18/lines 54-62]), “and the method further comprises: receiving a response to each question of the plurality of questions” (determine via user behavior from received response PATEL[Fig.2/item 202]); “and aggregating the received responses”(determine a set of web resources PATEL[Fig.2/item 204]), “and wherein updating the initial reputation score includes modifying the initial reputation score based in part on the aggregated responses to generate the updated reputation score.” (query database PATEL[Fig.2/item 206] and transmit PATEL [Fig.2/item210]).


Regarding claim 18 in view of claim 14, the references combined disclose “further comprising: sending the request to retrieve the requested web resource if the initial reputation score satisfies a first threshold criterion” (an equation may, for example, calculate a reputation score based on values of individual elements of reputation 112 Dixon[Col.12/lines 28-30]); “and blocking the request to retrieve the requested web resource if the initial reputation score satisfies a second threshold criterion” (blacklist is created from the satisfied threshold Dixon[Col.19/lines 35-39]).
Regarding claim 19 in view of claim 14, the references combined disclose “further comprising: blocking the request to retrieve the requested web resource and adding at least one of a web address or a domain associated with the requested web resource to a black list if the updated reputation score satisfies a first threshold criterion” (blacklist is created from the satisfied threshold Dixon[Col.19/lines 35-39]); “and sending the request to retrieve the requested web resource if the updated reputation score dissatisfies the first threshold criterion.” (whitelist is created from the satisfied threshold Dixon[Col.20/lines 62-64]).
Regarding claim 20, Dixon discloses “a method, comprising: receiving, from a web client of a client device” (i.e. receiving from a client device 102 to a reputation server 110 [Fig.3]), a request, addressed to a web server(webserver 104), to retrieve a requested web resource hosted by the web server ; checking for the presence of at least one of a web address that identifies the requested web resource or a domain name associated with the requested web resource in at least one list” (web server 104 and may comprise a computer program that may perform a web content analysis function such as, without limitation, a link structure analysis; a white list comparison; a blacklist comparison; a heuristic; an automatic test [Col.19/lines 34-38]), “the at least one list comprising a plurality of elements having an associated common reputation”(white list in conjunction with the reputation of Web content Dixon[Col.3/line 15]), “wherein the plurality of elements includes at least one of: one or more web address, or one or more domain name; and if at least one of the web address that identifies the requested web resource or the domain name associated with the requested web resource is present in the at least one list” (heuristics used may include presence or lack of a registered domain name for the site age of the domain name Dixon[Col.42/lines 33-38]) : “generating at least one generated question corresponding to the requested web resource, prompting a user of the client device to respond to the at least one generated question” (real-time database query for lookup of reputation of web content [Col.2/lines 25-34]).
Dixon does not explicitly disclose “and updating an initial reputation associated with the requested web resource, based in part on at least one response to the at least one generated question received from the user, to generate an updated reputation associated with the requested web resource” 
However, PATEL in an analogous art discloses “and updating an initial reputation associated with the requested web resource, based in part on at least one response to the at least one generated query received from the user, to generate an updated reputation associated with the requested web resource” (the reputation server 110 may provide services, content, applications, updates, and the like to clients 102 PATEL[Col.9/lines 26-28]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dixon’s website reputations and assessment’s with PATEL’s verification of a web resource in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Dixon discloses processing website reputations between the client, PATEL teaches protecting monitoring and verification of the website reputations between the client, and both are from the same field of endeavor. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433